DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Davis and Hirata does not disclose forming regions of localized stretching, then trimming the blank and then subjecting the metal blank to a stretching-flanging process. However, Davis on Col. 4, lines 15-37, discloses that gainers and recesses provide regions of extra material which locally stretch the blank and that in an embodiment, the trim line (Fig 3B – item 43) provides an area for trimming before any flanging, afterward a flanging step occurs to form the final workpiece shape. 
Applicant argues the convexity and concavity of the die set taught by Hirata do not constitute a metal gainer and/or recess and further that these features do not provide regions of localized stretching and that Hirata does not provide reasoning for utilizing the geometry of the gainers / recesses.
However, metal gainers / recesses are known general terms in the art which comprise a raised surface (and a complimentary recessed surface) used for imprinting / pressing blanks to locally deform the blanks and Hirata provides a die set comprising what is interpreted as gainers since the feature is specifically used to press and deform a local part of the blank to conform the to the prescribed geometry of the gainer as shown in Figs 3a-3c of Hirata. Moreover, providing the specific gainer and recess geometry including the thickness of the walls, angles of the side walls with respect to flat pressing surfaces would avoid the possibility of imbalanced work piece thickness upon pressing while allowing room for material to flow during pressing and improving final work piece strength in the pressed area as taught by Hirata (See paragraph 0012).
Drawings
The drawing objections set forth in the Non-Final Rejection mailed 07/20/2021 are withdrawn considering Applicant’s remarks filed 10/06/2021 and therefore the drawings submitted 08/06/2020 are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, John et al (US10391537B2) in view of Hirata, Kazuyuki et al (JP2014213344A) hereinafter referred to as “Davis” and “Hirata”, respectively.
Regarding Claim 1:
Davis discloses a method of forming a metal part (Abstract, line 1), comprising placing a metal blank (Fig 2A – item 20) in a stamping apparatus (Col 3, lines 48-49) having a first die (Col 4, line 14; lower die) including a plurality of metal gainers (Fig 3B – item 34) and a second die (Col 4, line 14; upper die) including a plurality of recesses (Col 4, lines 13-14; receptacles) that correspond to the plurality of metal gainers, and forming (Col 4, lines 18-21) the metal blank such that the metal gainers and the corresponding recesses provide the metal blank with regions of localized stretching (Col 4, lines 21-24; 
However, Davis is silent to wherein each of the metal gainers and recesses includes a flat surface surrounded by a side surface such that during the forming of the metal blank to provide the metal blank with the regions of localized stretching.
	Hirata teaches a method and apparatus for press working metal plate work pieces and further teaches wherein each of the metal gainers (Fig 3a - item 151) and recesses (Fig 3a - item 131) includes a flat surface (Paragraph 0017 – lines 173-174 teaches recess having a flat surface, and lines 178-180 teaches gainer having a flat surface) surrounded by a side surface (Paragraph 0017 – lines 187-188).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the first and second die of Davis by modifying the geometry of the gainers and recesses in the dies with the flat surfaced geometry of the gainer and recess of Hirata. Davis discloses that a plurality of geometries of gainers and/or recesses is possible (Col. 4, lines 21-26) to provide regions of extra material. Thus, providing the specific gainer and recess geometry including the thickness of the walls, angles of the side walls with respect to flat pressing surfaces would avoid the possibility of imbalanced work piece thickness upon pressing while allowing room for material to flow during pressing and improving final work piece strength in the pressed area as taught by Hirata (See paragraph 0012).
Regarding Claim 2:

Examiner notes that Applicant has not positively recited criticality for the surface area of the flat portions of the metal gainers and recesses to be within the range of 40% to 90% of a total area of the metal gainers and recesses and in Applicant’s specification, paragraph 0031, it is disclosed that the surface areas may be variable and further reciting either exemplary ranges or preferred ranges of surface area ratios. Accordingly, it would have been obvious to one of ordinary skill, before the effective filing date, to construct the surface area of the flat portion metal gainer and recess to be within the range of 40% to 90% of a total area of the metal gainers and recesses because selecting the claimed range would be obvious as routine engineering design choice wherein the user would select values based on the desired result. Furthermore, It would have been obvious to one of ordinary skill, before the effective filing date, to select the values of the angle, Θ, of the side walls of the metal gainer and recess to arrive at the claimed range as optimization through routine experimentation (wherein Hirata identifies the angle between the side walls and flat portions as result effective variables since varying the angle of the side walls would directly vary the length of the flat portion and result in a different value of the surface area of the flat portion).
Regarding Claim 3:
The combination of Davis and Hirata disclose the method according to claim 1. Hirata further discloses wherein the metal gainers (Fig 3a – item 151) and recesses (Fig 3a – item 131) are at least one 
Regarding Claim 4:
The combination of Davis and Hirata disclose the method according to claim 3. Hirata further discloses wherein a shape of the flat surface (Paragraph 0017, flat surfaces of the gainer and recess are taught) of each of the metal gainers (Fig 3a – item 151) and recesses (Fig 3a – item 131) is the same as an overall shape of the metal gainer and recess. (Fig 3a – The gainer and recess shapes both comprise complementary flat surfaces for pressing the work piece).
Regarding Claim 6:
The combination of Davis and Hirata disclose the method according to claim 1. Hirata further disclose wherein the metal blank is formed of an advanced high strength metal (Paragraph 0015, lines 155-156).
Regarding Claim 7:
Davis discloses a method of forming a metal part (Abstract, line 1), comprising placing a metal blank (Fig 2A – item 20) in a stamping apparatus (Col 3, lines 48-49) having a first die (Col 4, line 14; lower die) including a plurality of metal gainers (Fig 3B – item 34) and a second die (Col 4, line 14; upper die) including a plurality of recesses (Col 4, lines 13-14; receptacles) that correspond to the plurality of metal gainers, and forming (Col 4, lines 18-21) the metal blank such that the metal gainers and the corresponding recesses provide the metal blank with regions of localized stretching (Col 4, lines 21-24; regions subjected to the gainer projections are interpreted to be locally stretched), the regions of localized stretching being located along a trim line (Fig 3B – item 43) of the metal blank that corresponds to a region of the metal blank that will be trimmed from the metal blank, after providing the metal blank with the regions of localized stretching, trimming the metal blank along the trim line such that portions of regions of localized stretching remain along the trim line (Col. 4, lines 34-37; trimming occurs before 
However, Davis is silent to wherein each of the metal gainers and recesses includes a flat surface surrounded by a side surface such that during the forming of the metal blank to provide the metal blank with the regions of localized stretching.
Hirata teaches a method and apparatus for press working metal plate work pieces and further teaches wherein each of the metal gainers (Fig 3a - item 151) and recesses (Fig 3a - item 131) includes a flat surface (Paragraph 0017 – lines 173-174 teaches recess having a flat surface, and lines 178-180 teaches gainer having a flat surface) surrounded by a side surface (Paragraph 0017 – lines 187-188).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the first and second die of Davis by modifying the geometry of the gainers and recesses in the dies with the flat surfaced geometry of the gainer and recess of Hirata. Davis discloses that a plurality of geometries of gainers and/or recesses is possible (Col. 4, lines 21-26) to provide regions of extra material. Thus, providing the specific gainer and recess geometry including the thickness of the walls, angles of the side walls with respect to flat pressing surfaces would avoid the possibility of imbalanced work piece thickness upon pressing while allowing room for material to flow during pressing and improving final work piece strength in the pressed area as taught by Hirata (See paragraph 0012).
Regarding Claim 10:
The combination of Davis and Hirata disclose the method according to claim 7. Hirata discloses a specific geometry of gainers and recesses present in an upper and lower die (Fig 3a) and as such there exists some ratio of the surface area of the flat portions of the gainer and recess with respect to the total surface area of the entire gainer or recess. However, the combination of Davis and Hirata do not 
Examiner notes that Applicant has not positively recited criticality for the surface area of the flat portions of the metal gainers and recesses to be within the range of 40% to 90% of a total area of the metal gainers and recesses and in Applicant’s specification, paragraph 0031, it is disclosed that the surface areas may be variable and further reciting either exemplary ranges or preferred ranges of surface area ratios. Accordingly, it would have been obvious to one of ordinary skill, before the effective filing date, to construct the surface area of the flat portion metal gainer and recess to be within the range of 40% to 90% of a total area of the metal gainers and recesses because selecting the claimed range would be obvious as routine engineering design choice wherein the user would select values based on the desired result. Furthermore, It would have been obvious to one of ordinary skill, before the effective filing date, to select the values of the angle, Θ, of the side walls of the metal gainer and recess to arrive at the claimed range as optimization through routine experimentation (wherein Hirata identifies the angle between the side walls and flat portions as result effective variables since varying the angle of the side walls would directly vary the length of the flat portion and result in a different value of the surface area of the flat portion).
Regarding Claim 11:
The combination of Davis and Hirata disclose the method according to claim 7. Hirata further discloses wherein the metal gainers (Fig 3a – item 151) and recesses (Fig 3a – item 131) are at least one of oval-shaped, triangular-shaped, diamond- or square- shaped (Fig 3a – the gainer 151 and recess 131 have a square shape), or round.
Regarding Claim 12:
The combination of Davis and Hirata disclose the method according to claim 11. Hirata further discloses wherein a shape of the flat surface (Paragraph 0017, flat surfaces of the gainer and recess are 
Regarding Claim 14:
The combination of Davis and Hirata disclose the method according to claim 7. Hirata further disclose wherein the metal blank is formed of an advanced high strength metal (Paragraph 0015, lines 155-156).
Regarding Claim 15:
Davis discloses a stamping press (Col 3, lines 48-49; work piece is pressed in upper and lower dies) comprising a first die (Col 4, line 14; lower die) including a plurality of protrusions (Fig 3B – item 34); and a second die (Col 4, line 14; upper die) including a plurality of recesses (Col 4, lines 13-14; receptacles) that correspond to the plurality of protrusions, wherein the plurality of protrusions in combination with the plurality of protrusions are configured to provide a metal blank with regions of localized stretching (Col 4, lines 21-24; regions subjected to the gainer projections are interpreted to be locally stretched) when the metal blank is formed between the plurality of protrusions and the plurality of recesses.
However, Davis is silent to wherein each of the protrusions and each of the recesses includes a flat surface surrounded by a side surface such that during the forming of the metal blank to provide the metal blank with the regions of localized stretching, and wherein a shape of the flat surface of each of the protrusions and recesses is the same as an overall shape of the protrusions and recesses.
Hirata teaches a method and apparatus for press working metal plate work pieces and further teaches wherein each of the protrusions (Fig 3a - item 151) and each of the recesses (Fig 3a - item 131) includes a flat surface (Paragraph 0017 – lines 173-174 teaches recess having a flat surface, and lines 178-180 teaches gainer having a flat surface) surrounded by a side surface (Paragraph 0017 – lines 187-
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the first and second die of Davis by modifying the geometry of the gainers and recesses in the dies with the flat surfaced geometry of the gainer and recess of Hirata. Davis discloses that a plurality of geometries of gainers and/or recesses is possible (Col. 4, lines 21-26) to provide regions of extra material. Thus, providing the specific gainer and recess geometry including the thickness of the walls, angles of the side walls with respect to flat pressing surfaces would avoid the possibility of imbalanced work piece thickness upon pressing while allowing room for material to flow during pressing and improving final work piece strength in the pressed area as taught by Hirata (See paragraph 0012).
Regarding Claim 16:
The combination of Davis and Hirata disclose the stamping press according to claim 15. Hirata discloses a specific geometry of gainers and recesses present in an upper and lower die (Fig 3a) and as such there exists some ratio of the surface area of the flat portions of the gainer and recess with respect to the total surface area of the entire gainer or recess. However, the combination of Davis and Hirata do not explicitly disclose wherein a surface area of the flat surfaces of the protrusions and the recesses ranges between 40% to 90% of a total surface area of the protrusions and the recesses.
Examiner notes that Applicant has not positively recited criticality for the surface area of the flat portions of the metal gainers and recesses to be within the range of 40% to 90% of a total area of the metal gainers and recesses. Accordingly, It would have been obvious to one of ordinary skill, before the effective filing date, to construct the surface area of the flat portion metal gainer and recess to be within the range of 40% to 90% of a total area of the metal gainers and recesses because selecting the claimed 
Regarding Claim 17:
The combination of Davis and Hirata disclose the stamping press according to claim 15. Hirata further discloses wherein the protrusions (Fig 3a – item 151) and recesses (Fig 3a – item 131) are at least one of oval-shaped, triangular-shaped, diamond- or square-shaped (Fig 3a – the gainer 151 and recess 131 have a square shape), or round.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, John et al (US10391537B2) in view of Hirata, Kazuyuki et al (JP2014213344A) in view of Ikeda, Sadao (JP2007048616A) hereinafter referred to as “Ikeda”.
Regarding Claim 5:
The combination of Davis and Hirata disclose the method according to claim 3. However, the combined method and apparatus of Davis and Hirata are silent to wherein a shape of the flat surface of each of the metal gainers and recesses is different from a shape of the metal gainer and recess.
Ikeda teaches a method and apparatus for press forming metal work pieces including dies with metal gainers and recesses for deforming the work piece into the manufactured form. Ikeda further teaches wherein a shape of the flat surface (Fig 4 – flat surface 84 for gainer 80a and opposing flat surface for recess 81a) of each of the metal gainers (Fig 4 – item 80a) and recesses (Fig 4 – item 81a) is different from a shape of the metal gainer and recess. (Paragraph 0063, lines 607-615; the length W/2 of                         
                            
                                
                                    t
                                
                                
                                    B
                                
                            
                        
                     is formed).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the geometries of the metal gainers and recesses of the combined apparatus of Davis and Hirata to have a shape of the flat surface of the metal gainers and recesses to be different in order to minimize warpage and suppress the occurrence of crack formation as taught by Ikeda.
Regarding Claim 13:
The combination of Davis and Hirata disclose the method according to claim 11. However, the combined method and apparatus of Davis and Hirata are silent to wherein a shape of the flat surface of each of the metal gainers and recesses is different from a shape of the metal gainer and recess.
Ikeda teaches a method and apparatus for press forming metal work pieces including dies with metal gainers and recesses for deforming the work piece into the manufactured form. Ikeda further teaches wherein a shape of the flat surface (Fig 4 – flat surface 84 for gainer 80a and opposing flat surface for recess 81a) of each of the metal gainers (Fig 4 – item 80a) and recesses (Fig 4 – item 81a) is different from a shape of the metal gainer and recess. (Paragraph 0063, lines 607-615; the length W/2 of the shoulder of gainer 80a to the centerline of the localized stretching gap results in a different overall shape of gainer 80a flat surface 84 as compared to the length and resulting shape of the recess 81a such that a non-constant plate thickness                         
                            
                                
                                    t
                                
                                
                                    B
                                
                            
                        
                     is formed).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the geometries of the metal gainers and recesses of the combined apparatus of Davis and Hirata to have a shape of the flat surface of the metal gainers and recesses to be different to minimize warpage and suppress the occurrence of crack formation as taught by Ikeda.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567. The examiner can normally be reached 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KEVIN E O'BRIEN/Examiner, Art Unit 3725          

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725